On
the following opinion was filed:
PER CURIAM.
The defendants petitioned the court for a rehearing and reargument in this appeal, upon the impression that the opinion in this case laid down the rule, as a matter of law and for all purposes, that the conduct of the men who undertook to clean the plaintiff’s chimney was connected with and incident to the putting up of the stove. In point of fact, this court held, upon the issues presented to it for adjudication, that the trial court was in error in granting defendants’ motion to dismiss, and that the conduct complained of was the employer’s as a matter of law for the purposes of this appeal only, just as it held upon a demurrer that the facts alleged in the pleading are true as a matter of law. Upon actual trial it will be for the district court to decide, in the exercise of its own judgment, whether the court as a matter of law, or the jury as a matter of fact, should determine the employer’s liability for the conduct of the employees here complained of. This court has not considered nor predetermined that question upon this appeal.